Title: From Thomas Jefferson to Joseph Coolidge, 22 June 1826
From: Jefferson, Thomas
To: Coolidge, Joseph


Dear Sir
Monticello
June 22. 26.
Your letter of Feb. 27. came to hand in due time; that of the 15th inst. was recieved yesterday. I have this day directed our Proctor to have 250.D. immediately remitted to yourself for mr Willard, to hold 250.D. more ready to be called for at his convenience, & to count on paying the whole balance at the final conclusion. whenever therefore mr Willard’s convenience may make it acceptable to him an intimation to myself shall be followed by an immediate order for the 2ds remittance.A thousand kisses to my dear Ellen and health and blessings to yourself from yours affectionately